Exhibit 10.1



POWER SUPPLY AGREEMENT
BETWEEN
AMEREN ENERGY MARKETING COMPANY
AND
AMEREN ENERGY GENERATING COMPANY



--------------------------------------------------------------------------------

Exhibit 10.1



AMENDED AND RESTATED
POWER SUPPLY AGREEMENT
BETWEEN
AMEREN ENERGY MARKETING COMPANY
AND
AMEREN ENERGY GENERATING COMPANY
This Power Supply Agreement (referred to as the "Agreement"), entered into this
28th day of March, 2008 by and between Ameren Energy Marketing Company
("Buyer"), and Ameren Energy Generating Company ("Seller"), where Buyer and
Seller shall be referred to herein collectively as "Parties" and individually as
a "Party."
WITNESSETH THAT:
WHEREAS, Seller is a wholly-owned subsidiary of Ameren Energy Resources Company,
LLC and has been authorized to sell power at market-based rates; and
WHEREAS, Buyer is a power marketer that has been authorized to sell power at
market-based rates; and
WHEREAS, Seller has a fleet of coal and gas fired generating units which
currently has a total generating capacity of approximately 4,215 MW that operate
throughout the states of Missouri and Illinois ("Seller's Generation Fleet");
and
WHEREAS, the Buyer desires to obtain rights to the capacity and energy from the
Seller's Generation Fleet pursuant to the terms and conditions of this Agreement
in order to, among other things, sell the capacity and energy into the market
using Buyer's market-based rate authority; and
WHEREAS, the Parties hereto desire to establish herein the terms and conditions
under which Buyer shall procure the capacity and energy from Seller throughout
the term of this Agreement; and
WHEREAS, Buyer and Seller entered into a long-term electric power supply
agreement dated as of December 18, 2006 (the "PSA") in order to meet certain
demands of Buyer for capacity and energy; and
WHEREAS, the Parties desire to amend the PSA to make clear that unplanned
outages or derates of one or more units in Seller's Generation Fleet do not
excuse Seller's performance under the PSA or this Agreement.
NOW, THEREFORE, in consideration of the premises and provisions of this
Agreement and in consideration of the mutual agreements and undertakings of the
Parties, the Parties do hereby agree that the terms and provisions of the
Articles and Sections shall read in their entirety as follows:





--------------------------------------------------------------------------------

Exhibit 10.1



Article I
Term
1.1    Except as otherwise provided in Section 7.6, this Agreement shall be
effective as of the date set forth above and deliveries commenced January 1,
2007 and shall continue through December 31, 2022 and from year to year
thereafter unless either Party elects to terminate by providing the other Party
with no less than six (6) months advanced written notice of its desire to
terminate.


Article II
Delivery Point and Transfer of Title
2.1Seller shall sell and deliver and the Buyer shall purchase and receive energy
at the high side of each generator bus of the Seller's Generation Fleet
("Delivery Point"). All energy delivered hereunder shall be metered as three
phase, 60 hertz at the high side of the step-up transformer. The Buyer shall
arrange and be responsible for all transmission services and costs relative to
the capacity and associated energy Buyer schedules at and from the Delivery
Point.
2.2Title to and risk of loss related to Buyer's capacity and associated energy
purchased hereunder shall transfer from Seller to Buyer at the Delivery Point.
Seller warrants that it will deliver to Buyer such capacity and energy free and
clear of all liens, security interests, claims and encumbrances or any interest
therein or thereto by any person arising prior to the Delivery Point.


Article III
Quantity and Scheduling
3.1    Seller agrees to sell and Buyer agrees to purchase all of the capacity
from the Seller's Generation Fleet and such amount of associated energy from
Seller, which amounts of capacity and energy shall not be reduced for events
other than those described in Section 3.4(d) ("Contract Quantity"). Seller also
agrees to provide to Buyer, in addition to capacity and energy, ancillary
services that Seller has not directly sold to another third party. Before any of
its ancillary services are sold to a third party, Seller shall consult with
Buyer and shall offer to sell to Buyer any such ancillary services. Buyer and
Seller shall discuss the appropriate charges and billing procedures for such
ancillary services, and if necessary shall amend this agreement accordingly.
3.2    For planning purposes, sixty (60) days prior to the commencement of each
calendar year during the term of this Agreement or at such other times as may be
appropriate, the Parties shall determine in accordance with Section 3.3 below
the total MW of capacity and energy which Seller anticipates the Seller's
Generation Fleet shall be capable of providing ("Net Generation Capability")
during the next succeeding calendar year or during the time period remaining
until the next determination of Net Generation Capability. Should the Parties
fail to agree to a reasonable value for the Net Generation Capability for the
next succeeding calendar year, the prior year's determination shall be used.



--------------------------------------------------------------------------------

Exhibit 10.1





3.3In determining the Net Generation Capability of the Seller's Generation
Fleet, the Parties shall review the actual performance experience of the
Seller's Generation Fleet for the past calendar year and determine by mutual
agreement a reasonable value for the Net Generation Capability of the Seller's
Generation Fleet for the next succeeding calendar year or during the time period
remaining until the next calendar year determination. The Parties shall give due
consideration to pollution control restrictions, the effect of any outage time
required for expected replacements, extensions, and improvements or major
maintenance of an unusual nature which is in excess of four weeks' duration
which would affect the daily capability of the Seller's Generation Fleet and any
other factors as may be reasonably determined by the Parties to have an impact
on the Net Generation Capability of the Seller's Generation Fleet.
3.4Unless otherwise agreed to by the Parties, the scheduling of energy shall be
in accordance with the following:
(a) Seller shall provide to Buyer notice of the amount of hourly capacity it has
available ("Hourly Available Capacity") to sell for next day delivery during a
morning generation conference call which will be held at 0700 CPT each day.
Seller shall provide such prior notice to Buyer so that Buyer may schedule the
generation into the MISO Day Ahead (DA) market (which currently closes at 1100
EST) or into another market on the business day prior to the next delivery day
that quantity of associated energy Buyer needs to sell into the applicable
market for next day delivery. Seller should also provide, via an electronic
means made available by the Buyer, the Hourly Available Capacity to the Buyer by
0800 CPT. Further, the Seller shall make all efforts to immediately notify the
Buyer prior to the close of the MISO DA market as to changes following the 0800
CPT electronic declaration that will affect the next day deliverability so the
Buyer may update the next day schedule.
(b)Seller shall immediately notify Buyer via a phone call of any change in the
amount of capacity it has available on an intra-day basis so that Buyer may
adjust Buyer's energy schedule accordingly for both the current and next hour
delivery.
(c)In addition to the quantity of energy Seller indicated would be available to
Buyer for next day delivery, Buyer shall use commercially reasonable efforts to
schedule, no later than thirty minutes prior to the start of the next clock
hour, that quantity of additional energy that Seller timely indicates to Buyer
will become available for next hour delivery.
(d)All energy shall be scheduled for delivery in whole megawatts. Seller shall
be excused from its obligation to deliver and shall not be obligated to operate
any unit or units within the Seller's Generation fleet for delivery of energy
hereunder where the amount of energy scheduled by Buyer would have to be
delivered by operating one or more of the units in the Seller's Generation Fleet
at or below the minimum run requirement for such unit or units ("Minimum Run
Requirement"). Seller shall provide reasonable notice to Buyer when Buyer fails
to schedule a sufficient amount of energy to satisfy the Minimum Run
Requirement.



--------------------------------------------------------------------------------

Exhibit 10.1



Article IV
Pricing
4.1    Energy Charge: For each MWh of associated energy delivered by Seller and
purchased by Buyer during the month of delivery, Buyer shall pay an Energy
Charge equal to the amount calculated in accordance with the following formula:
Energy Charge = (Buyer's Monthly Net Revenues - Monthly Capacity Charge) / Total
Energy Purchased by Buyer
Where:
Buyer's Monthly Net Revenues = Buyer's Total Revenues less Buyer's Expenses and
Elgin Gross Revenues.
Buyer's Total Revenues = Buyer's gross revenues less any gross revenues
associated with activities not supported in whole or in part by Seller's
generation or the generation owned and operated by Ameren Energy Resources
Generating Company ("AERG").
Buyer's Expenses = All administrative and general, transmission, purchased power
or other expenses less those expenses not supporting in whole or in part the
gross revenues associated with Seller's generation or the generation owned and
operated by AERG.
Elgin Gross Revenues = Buyer's gross revenues associated with Seller's Elgin
generating facility.
Monthly Capacity Charge = the capacity charge assessed by Seller to Buyer each
month for capacity purchased pursuant to this Agreement and by AERG for capacity
purchased pursuant to the Amended and Restated Power Supply Agreement between
Buyer and AERG dated March 28, 2008.
Total Energy Purchased by Buyer = the total MWhs of energy purchased by Buyer
from Seller and Seller's affiliate AERG.
4.1 A    Elgin Charge: Each month during the term of this Agreement, Buyer shall
pay Seller an Elgin Charge equal to an amount calculated as the Elgin Gross
Revenues, as defined in section 4.1, for the month less all Buyer's
administrative and general, transmission, purchased power or other expenses
associated with Seller's Elgin generating facility for the month.



--------------------------------------------------------------------------------

Exhibit 10.1





4.2    Monthly Capacity Charge: Buyer shall also pay a Monthly Capacity Charge,
which shall be calculated in accordance with Attachment A. If accounting
information is not available to exactly determine the Monthly Capacity Charge by
the invoicing deadline for a given month, the Monthly Capacity charge will be
estimated in a commercially reasonable manner and adjusted to actual on the
following month's invoice.


Article V
Billing and Payment
5.1    By the twentieth business day of the month immediately following the
month of service, Seller shall render to Buyer an invoice indicating the Energy
Charge and the Monthly Capacity Charge for such month of delivery and any credit
or assessment to reflect any adjustment needed to rectify differences between
the estimated Monthly Capacity Charge and the actual Monthly Capacity Charge for
prior months of delivery. Buyer shall make payment promptly upon the receipt of
such statement, and, in any event, no later than the 25th day of the month in
which such invoice is rendered, provided, however, such due date shall be
extended by the number of days Seller is late in rendering the invoice.
5.2    Seller shall keep complete and accurate records, meter readings and
memoranda of its operations and costs for the Seller's Generation Fleet and the
sale of its capacity and energy under this Agreement and shall maintain such
data for a period of at least five (5) years after the completion of each
billing month of this Agreement. In addition to the right of Buyer to review
certain costs sixty (60) days prior to the end of the first calendar year and
each calendar year thereafter as set forth in Article IV, Buyer shall have the
right, at its own expense and during reasonable hours, to examine the records of
Seller to enable it to determine the accuracy and reasonableness of payments
made for energy and capacity purchased under this Agreement. Such right shall
continue for two (2) years after receipt of each monthly billing statement.
Buyer shall have the right to dispute any billing up to two (2) years after it
is rendered. Buyer shall likewise make available to Seller any statements,
invoices or other documents evidencing the quantity of energy delivered at the
Delivery Point. If any such examination reveals any inaccuracy in any statement,
Seller shall promptly revise such statement and the Party owing the adjusted
amount shall promptly make payment.
Article VI Operations
6.1    Metering: Seller shall own and maintain such metering equipment as may be
necessary to provide complete information regarding the delivery of capacity and
energy to or for the account of Buyer at the Delivery Point. Seller shall make
such periodic tests and inspections of its meters as may be necessary to
maintain them at the highest practical commercial standard of accuracy, and
shall advise Buyer promptly of the results of any such test showing an
inaccuracy of more than 1 percent. Seller shall make additional tests of its
meters at the request of Buyer. Buyer shall be given notice of, and may have
representatives present at, such tests and inspections. If any periodic or
additional test shows that a meter is within 1









--------------------------------------------------------------------------------

Exhibit 10.1



percent of accuracy, no correction shall be made in billings; but if any test
shows that the meter is inaccurate by more than 1 percent, a correction shall be
made in the billing for one-half the elapsed period since the last test was
made. The cost of any additional test requested by Buyer shall be borne by Buyer
if such test shows the meter to be within 1 percent of accuracy, and by Seller
if such test shows it to be inaccurate by more than 1 percent.
6.2Winter Operations: The Parties recognize that there may be some units within
the Seller's Generation Fleet that operate primarily during the months of April
through October of each year. The Parties further recognize that additional
costs may be incurred in order to commence operations of certain units during
the winter season after cessation of operations for a time, and that certain
modifications to such units such as installation of inlet air de-icing equipment
may be needed. Upon Buyer's request, Seller shall provide Buyer an estimate of
such additional costs for the modifications necessary for winter operations.
Should Buyer agree to incur the additional costs and/or to pay the costs for
necessary modification, Seller shall make such necessary modifications. The
additional fixed costs of such modifications upon their completion shall be
included in Monthly Capacity Charge.
6.3Operating Committee: Seller and Buyer shall appoint one or more members to an
Operating Committee, which shall have the authority to establish normal system
control procedures, and to act in matters relating to the sale and purchase of
capacity and energy under this Agreement, in addition to specific authority set
out elsewhere in this Agreement. The Operating Committee shall have no authority
to modify the terms or conditions of this Agreement except pursuant to Section
8.9. All decisions of the Operating Committee shall be unanimous and shall be
set forth in writing, with copies to be delivered to each Party. Buyer shall
also aid in providing guidance to Seller relative to other matters arising under
this Agreement. All recommendations or determinations of the Operating Committee
shall conform to good utility practice. In the event that the Operating
Committee members cannot agree on such matters for which this Agreement requires
the Operating Committee's approval, the Seller may seek resolution of the
question or controversy by arbitration pursuant to Section 8.4; provided,
however, no initial meeting prior to initiating arbitration procedures shall be
required.
6.4.    Construction and Operating Plans: Seller agrees to operate and maintain
the Seller's Generation Fleet so that the total net megawatts deliverable from
the Seller's Generation Fleet shall be at its highest level possible consistent
with safe, prudent and efficient operation and the requirements of Buyer. By
September 1 of each year, Seller shall submit to the Operating Committee Sellers
proposed construction and operating plans, and any proposed plans for retirement
of any unit or units within the Seller's Generation Fleet for the next calendar
year.
6.5    Scheduled Maintenance: On or before September 1 of each year, Seller
shall provide to the Operating Committee its schedule of planned maintenance
outages for the following calendar year.













--------------------------------------------------------------------------------

Exhibit 10.1



Article VII
Events of Force Majeure and Default


7.1Force Majeure Definition: As used in this Agreement, an Event of Force
Majeure means an event or circumstances which prevents one Party (the Claiming
Party) from performing its obligations or causes delay in the Claiming Party's
performance under this Agreement, which event is beyond the reasonable control
of, and is not the result of the negligence of the Claiming Party, and which,
even with the exercise of due diligence or use of good utility practice, the
Claiming Party is unable to overcome or avoid or cause to be avoided, such as,
but not limited to acts of God; fire; flood; earthquake; tornado; named storms;
any natural disaster; war; riots; sabotage; computer virus; terrorism;
insurrection, strike; labor dispute; unavailability of labor; civil disorder;
requirements, actions or failure to act on the part of governmental authorities;
adoption or change in any law, regulation, statute, rule or regulation imposed
by federal, state or local governmental bodies, including, without limitation, a
change in the interpretation thereof; or any lawful order by any court or
administrative agency; loss of supply of generating inputs, including fuel and
cooling water. An unplanned outage or derate of one or more units in Seller's
Generation Fleet due to sudden, unanticipated failure or accident within the
generating plant site (an "Unplanned Event") shall not constitute an Event of
Force Majeure.
7.2Excused Performance: Except for obligations to make any payments under this
Agreement, the Parties shall be excused from performing their respective
obligations if and to the extent that they are unable to so perform or are
prevented from performing by a Force Majeure, provided that (1) the
non-performing Party, as promptly as practicable after the Party reasonably
determines that a Force Majeure event has occurred, gives the other Party
written notice describing the particulars of the occurrence; (2) the suspension
of performance is of no greater scope and of no longer duration than is
reasonably required by the Force Majeure; (3) the non-performing Party uses due
diligence to remedy its inability to perform; and (4) as soon as the
non-performing Party is able to resume performance of its obligations excused as
a result of the occurrence, it gives prompt written notification thereof to the
other Parties.
7.2A    Remedies for Failure to Deliver or Receive
(a)    In the event of Seller's unexcused failure to deliver the Contract
Quantity of capacity and energy pursuant to this Agreement, including but not
limited to the occurrence of an Unplanned Event, Seller shall pay Buyer, as
Buyer's sole and exclusive remedy the positive difference, if any, between the
Replacement Price and the Contract Price. For purposes of this paragraph (a),
"Contract Price" means the price to be paid by Buyer under this Agreement for
the energy and/or capacity that was not delivered by Seller, and "Replacement
Price" means the price actually paid by Buyer, acting in a commercially
reasonable manner, to replace the undelivered energy and/or capacity, plus any
reasonable related transmission, ancillary service, or brokerage costs, or at
Buyer's option, the market price at the Delivery Point for such energy and/or
capacity not delivered as determined by Buyer in a commercially reasonable
manner; provided, however, in no event shall such price include any penalties,
ratcheted demand or similar charges, nor shall Buyer be required to utilize or
change its utilization of its owned or controlled assets or market positions to
minimize Seller's liability. For purposes of this definition of Replacement
Price, Buyer shall be considered to have replaced the undelivered energy and/or
capacity to the extent Buyer shall have entered into one or more arrangements in
a commercially reasonable manner whereby Buyer repurchases its obligation to
sell and deliver the energy and/or capacity to another party.
(b)    In the event of Buyer's unexcused failure to receive the Contract
Quantity of energy pursuant to this Agreement, Buyer shall pay Seller, as
Seller's sole and exclusive remedy, the positive difference, if any, between the
Contract Price and the Sales Price. For purposes of this subparagraph (b),
"Sales Price"



--------------------------------------------------------------------------------

Exhibit 10.1



means the price actually received by Seller, acting in a commercially reasonable
manner, to resell the unreceived energy, less any reasonable related
transmission, ancillary service, or brokerage costs, and "Contract Price" means
the price to be paid by Buyer under this Agreement for the energy and/or
capacity that was not received by Buyer.
7.3Performance Assurance: If either Party ("X") has reasonable grounds to
believe that the other Party's ("Y") creditworthiness or performance under this
Agreement has become unsatisfactory, X may provide Y with written notice
requesting Performance Assurance in an amount determined by X in a commercially
reasonable manner. Upon receipt of such notice, Y shall have three (3) Business
Days to remedy the situation by providing Performance Assurance to X. Failure of
Y to provide Performance Assurance, or a guaranty or other credit assurance,
acceptable to X within three (3) Business Days after written notice shall
constitute an Event of Default under the Agreement. "Performance Assurance"
means collateral in the form of either cash, Letter(s) of Credit, or other
security acceptable to the requesting Party. "Letter(s) of Credit" means one or
more irrevocable, transferable standby letters of credit issued by a U.S.
commercial bank or a foreign bank with a U.S. branch with such bank having a
credit rating of at least A- from the Standard & Poor's Rating Group or A3 from
Moody's Investor Services, Inc. "Business Day" means any day except a Saturday,
Sunday or a Federal Reserve Bank holiday.
7.4Grant of Security Interest: To secure its obligations under this Agreement
and to the extent either or both Parties deliver Performance Assurance
hereunder, each Party (a "Pledgor") hereby grants to the other Party (the
"Secured Party") a present and continuing first priority secured interest in,
and lien on (and right of recoupment and set-off against), and assignment of,
all cash collateral and cash equivalent collateral and any and all proceeds
resulting therefrom or the liquidation thereof, whether now or hereafter held
by, on behalf of, or for the benefit of, such Secured Party, and each Party
agrees to take such action as the other Party reasonably requires in order to
perfect the Secured Party's first-priority security interest in, and lien on
(and right of recoupment and/or setoff against), such collateral and any and all
proceeds resulting therefrom or from the liquidation thereof.
7.5Event of Default: An "Event of Default" shall occur:


(a)With respect to Seller, if an Unplanned Event continues for a period of one
(1) year with respect to one or more units of Seller's Generation Fleet;
(b)With respect to Buyer, if Buyer fails to make, when due, any payment required
pursuant to this Agreement if such failure is not remedied within five (5)
calendar days after written notice;


(c)With respect to either Seller or Buyer, if it fails to perform any material
covenant or obligation set forth in this Agreement (except to the extent
constituting a separate Event of Default) if such failure is not cured within
fifteen (15) calendar days after written notice;
(d)With respect to either Seller or Buyer, if it (i) files a petition or
otherwise commences, authorizes, or acquiesces in the commencement of a
proceeding or cause of action under any bankruptcy, insolvency, reorganization
or similar law, or has any such petition filed against it, (ii) makes an
assignment or general arrangement for the benefit of creditors, (iii) otherwise
becomes bankrupt or insolvent (however evidenced), or (iv) has a liquidator,
administrator, receiver, trustee, conservator or similar official appointed with
respect to it or any substantial portion of its property or assets;



--------------------------------------------------------------------------------

Exhibit 10.1



(e)With respect to either Seller or Buyer, if it fails to provide Performance
Assurance in accordance with Section 7.3 of this Agreement within three (3)
Business Days after written notice.
7.6    Termination in Event of Default: If an Event of Default, as defined
above, occurs, the Party not in default shall, in addition to any other rights
and remedies provided by law, have the right to immediately suspend its
performance to the Party in default or to immediately terminate this Agreement.
Article VIII General Provisions
8.1Notices: All notices, requests statements or payments shall be made as
specified in the Notice and Contact Appendix attached to this Agreement and
shall, unless otherwise specified herein, be in writing (unless otherwise
provided) and shall be considered duly delivered when received by mail,
facsimile, wire, e-mail or overnight courier.
8.2Indemnity and Limitation of Damages: Each Party (the Indemnifying Party)
shall indemnify, save harmless and defend the other Party, including the other
Party's parents, subsidiaries, affiliates and their respective officers,
directors, agents and employees, from and against all claims, demands, costs and
expenses (including reasonable attorneys' fees and court costs) in any manner,
directly or indirectly, connected with or arising from any loss, damage or
injury to any person(s) or property occurring on the Indemnifying Party's side
of the Delivery Point. Neither Party shall be liable to the other, whether in
contract, in tort (including negligence, but not including gross negligence)
under any warranty or otherwise, for damages for loss of profits or revenue,
loss of use of any property, cost of capital, or other similar incidental or
consequential damages.
8.3Regulatory Approvals and Saving Clause: The Parties recognize that the sale
and delivery of capacity and energy under this Agreement may be subject to
regulation by federal and state agencies having jurisdiction over the Agreement,
Buyer, Seller and various aspects of the transmission and delivery of capacity
and energy to Buyer. Any provision declared or rendered unlawful by any
applicable court of law or such regulatory agency or deemed unlawful because of
a statutory or regulatory change shall not otherwise affect the remaining lawful
obligations that arise under the Agreement. In the event that any order of a
court or regulatory agency with competent jurisdiction, including the Federal
Energy Regulatory Commission, results in substantive modification of the
Agreement or otherwise affects the Parties' economic benefits intended under the
Agreement, the Parties shall use good faith efforts to reform the Agreement in
order to give effect to the original intention and economic bargain of the
Parties.
8.4Resolution of Disputes: If a question or controversy arises among the Parties
concerning the observance or performance of any of the terms, provisions or
conditions contained herein or the rights or obligations of any of the Parties
under this Agreement, such question or controversy shall in the first instance
be the subject of a meeting among the Parties to negotiate a resolution of such
dispute. Such meeting shall be held within fifteen (15) days of a request by any
Party. If within fifteen (15) days after that meeting, the Parties have not
negotiated a resolution or mutually extended the period of negotiation, any
Party may seek resolution of the question or controversy by arbitration in
accordance with arbitration procedures established from time to time by the
American Arbitration Association ("AAA"). Any decision and award of the majority
of arbitrators shall be binding upon all Parties to the arbitration. The
arbitrators shall not award any indirect, special, incidental or consequential
damages against a Party; but may award reasonable attorney fees and related
legal expenses to the prevailing Party. Judgment upon the award rendered may be
entered in any court of competent jurisdiction. Such judgment shall be
consistent with the terms and conditions, and the spirit of this Agreement.



--------------------------------------------------------------------------------

Exhibit 10.1



8.5Assignment: This Agreement shall inure to the benefit of and be binding upon
each Party's successors and permitted assigns. No Party shall assign this
Agreement or their related contractual rights without the prior written consent
of the other Party, which prior written consent shall not be unreasonably
withheld or delayed; provided, however, any Party may, with ten (10) days
written notice to the other Party, and without written consent of the other
Party, assign or transfer this Agreement to (i) its affiliate or subsidiary; or
(ii) a successor to all or substantially all the properties and assets of such
Party; provided that the assignee is at least as creditworthy as the assigning
Party. No assignment of this Agreement shall release or discharge Buyer or
Seller from their future obligations hereunder unless all such obligations are
assumed by the successor or assignee of Buyer or Seller, as the case may be.
8.6Jurisdiction: Except as to matters within the jurisdiction of particular
regulatory
bodies outside the State of Illinois, this Agreement shall be construed under
the laws of the State
of Illinois.
8.7No Confidentiality: The Parties acknowledge that this Agreement will be filed
with the Securities and Exchange Commission. Thus, its terms and conditions will
be placed in the public domain.
8.8Survivorship of Obligations: The termination of this Agreement shall not
discharge any Party from any obligation it owed to any other Party under the
Agreement by reason of any delivery, loss, cost, damage, expense or liability
which shall occur or arise prior to such termination. It is the intent of the
Parties that any such obligation owed (whether the same shall be known or
unknown as of the termination of this Agreement) shall survive the termination
of this Agreement. The Parties also intend that the indemnification and
limitation of liability provisions contained in this Agreement shall remain
operative and in full force and effect, regardless of any termination of this
Agreement, except with respect to actions or events occurring or arising after
such termination is effective.
8.9Construction of Agreement: This Agreement shall not be modified except in
writing by amendment executed by all Parties. This Agreement shall not impart
any rights enforceable by any third party (other than a permitted successor or
assignee bound to this Agreement). Waiver by a Party of any default by another
Party shall not be construed as a waiver of any other default. The Article and
Section headings in this Agreement have been inserted as a matter of convenience
and reference only, and are not a part of this Agreement.
8.10Buyer and Seller each acknowledge that it is a "forward contract merchant"
and that this Agreement constitutes a "forward contract" within the meaning of
the United States Bankruptcy Code.



--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, that this Power Supply Agreement between Ameren Energy
Marketing Company and Ameren Energy Generating Company may be executed in any
number of counterparts, all of which shall constitute but one and the same
document, the Parties hereto have caused this Agreement to be executed by their
duly authorized officers, as of the day and year first above written:
Ameren Energy Marketing Company
By    Andrew M. Serri
Title    President
Ameren Energy Marketing Company
By    Robert L. Powers
Title Vice President



--------------------------------------------------------------------------------

Exhibit 10.1



POWER SUPPLY AGREEMENT
BETWEEN AMEREN ENERGY MARKETING COMPANY
AND
AMEREN ENERGY GENERATING COMPANY
NOTICE AND CONTACT APPENDIX
AMEREN ENERGY MARKETING                
All Notices:
Street: 1901 Chouteau Avenue
M/C AME-950
City/State/Zip: St. Louis, MO 63103
Contract Administration
Attn: Daphyne Bradley
Phone: (314)613-9413
Facsimile: (314)613-9015
Email: dbradley@ameren.com
Invoices
Attn: Greg Weiss
Phone: (314)613-9477
Facsimile: (314)613-9015
Email: gweiss2(@ameren.com
Scheduling
Attn: Jinna Hopson
Phone: (314)613-9043
Facsimile: (314)206-1682
Email: jhopson@ameren.com
Credit
Attn: Director of Credit Phone: (314)613-9139
Facsimile: (314)613-9006
Email: tmolonev@ameren.com
 




--------------------------------------------------------------------------------

Exhibit 10.1





AMEREN ENERGY GENERATING COMPANY
All Notices:
Street: 1901 Chouteau Avenue
M/C AME-950
City/State/Zip: St. Louis, MO 63103
Contract Administration
Attn: Daphyne Bradley
Phone: (314)613-9413
Facsimile: (314)613-9015
Email: dbradley@ameren.com
Invoices
Attn: Greg Weiss
Phone: (314)613-9477
Facsimile: (314)613-9015
Email: gweiss2@/ameren.com
Scheduling
Attn: Jinna Hopson
Phone: (314)613-9043
Facsimile: (314)206-1682
Email: jhopson@ameren.com
Credit
Attn: Director of Credit
Phone: (314)613-9139
Facsimile: (314)613-9006
Email: tmoloney@ameren.com



--------------------------------------------------------------------------------

Exhibit 10.1



Attachment A
Capacity Charge Calculation
I. Definitions
When used in this Attachment A, the following capitalized terms shall have the
meanings ascribed to them below.
Administrative and General Expenses means those Generating Resource Expenses
chargeable to Accounts 920 through 935 as defined in the Uniform System of
Accounts.
Depreciation means Generating Resource Expenses properly chargeable to Accounts
403, 404, 405 and 406 as defined in the Uniform System of Accounts.
Generating Resources shall means those generating assets owned and operated by
Seller from which Seller provides capacity and energy to Buyer under the terms
and conditions of this Agreement.
Generating Resource Expense shall mean all charges properly recorded in accounts
herein per Generally Accepted Accounting Principles ("GAAP") and the Uniform
System of Accounts ("Charges") that are incurred by Seller to own, operate and
maintain its Generating Resources. The Parties understand and agree that Seller
shall have charges that are directly attributable to such Generating Resources
and other Charges that are necessary to support the ownership, maintenance and
operation of such Generating Resources but cannot be directly or specifically
assigned to such Generating Resources (hereinafter "Non-Direct Charges") (e.g.,
administrative and general expenses) and are therefore, for purposes of this
Agreement, also considered Generating Resource Expenses.
Operations and Maintenance Expenses means those Generating Resource Expenses
chargeable to Accounts 500 through 557 (excluding Accounts 501, 509, 547, and
555) as defined in the Uniform System of Accounts.
Other Taxes means those amounts which are not based upon income, applicable to
Generating Resources, and chargeable to Account 408 as defined in the Uniform
System of Accounts.
Seller Federal and State Income Taxes means those amounts based upon income
applicable to the Seller Generating Resources chargeable to Accounts 408.1,
409.1, 410.1, 411.1, and 411.4 as defined in the Uniform System of Accounts.
Seller Interest Expense means those Generating Resource Expenses chargeable to
Accounts 427 through 432 as defined in the Uniform System of Accounts.







--------------------------------------------------------------------------------

Exhibit 10.1



II. Capacity Payment
The Capacity Payment for a given Month shall be calculated as follows:
Capacity Payment = OM + AG + D + IT+ OT + I
Where:
OM = Operations and Maintenance Expenses - those Generating Resource Expenses
chargeable to Accounts 500 through 557 (excluding Accounts 501, 509, 547, and
555) as defined in the Uniform System of Accounts.
AG = Administrative and General Expenses - those Generating Resource Expenses
chargeable to Accounts 920 through 935 as defined in the Uniform System of
Accounts.
D = Depreciation consists of Generating Resource Expenses properly chargeable to
Accounts 403, 404, 405 and 406 as defined in the Uniform System of Accounts.
IT = Seller Federal and State Income Taxes.
OT = Other Taxes - those amounts which are not based upon income, applicable to
Generating Resources, and chargeable to Account 408 as defined in the Uniform
System of Accounts.
I = Seller Interest Expense - those Generating Resource Expenses chargeable to
Accounts 427 through 432 as defined in the Uniform System of Accounts.



